DETAILED ACTION
This office action is in response to the continued examination under 37 CFR 1.114 filed on 06/30/2022. Claims 1-2, 4, 6, 8-10 are pending; claims 1, 8-9 have been amended; claims 3, 5, 7, 11-17 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/30/2022 has been entered.

 Response to Arguments/Amendment
The previous rejections under 35 USC 112 (b) have been withdrawn in light of the amendment to claim 1; cancellation of clam 16-17. 
Applicant’s arguments, with respect to the rejection(s) under 35 USC §102 have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made (see rejections below).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the ring gear" in line 2-3; “the plurality of planet gears” in line 3; “the planet carrier” in line 4; “the sun gear” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi (US 20050049109 previously cited by examiner from 892 form dated on 06/30/2020) in view of Lohr (US 2013/0079191 previously cited by examiner from 892 form dated on 01/31/2022)
Claim 1: Imanishi discloses a constant-speed driver (engine constituting the drive source to the input shaft 1; ¶[0111]);
 a rotating load (load is the total torque apply/transmit in the rotational axis of the output shaft 37b) configured to be driven into rotation by the constant-speed driver; 
a controller (abstract), for controllably changing a rotation speed of the load (¶[0032]: controller controls an engagement and a disengagement of the low speed clutch and the high speed clutch to set a transmission state to one of the low speed mode and the high speed mode); and
 a variable speed transmission (Fig.1; 24, 25b), arranged between the constant-speed driver and the load (as shown in Fig.1), the variable speed transmission comprising a speed summing gear arrangement (25b) with a first input shaft (shaft/hub of 26a), an output shaft (37b), and a second input shaft (hub/shaft of 55); 
a continuous variable transmission device (24) mechanically coupled to the constant-speed driver (engine) and configured to modify the speed of the second input shaft of the speed summing gear arrangement (e.g. modifying the speed of the second input shaft can be done using formula from ¶[0089] i1 (=m34/m55), the continuous variable transition device comprising a sleeve (31a) integral with the second input shaft (hub/shaft of 55) of the speed summing gear arrangement, wherein the output shaft (37) is drivingly coupled to the rotating load (load is the total torque apply/transmit in the rotational axis of the output shaft 37b);
 the first input shaft (hub/shaft of 26a) is drivingly coupled (via 24) to the constant-speed driver (engine); 
the speed of the output shaft (37b) is a function of the speeds of the first input shaft and of the second input shaft (¶[0089]: by changing transmission ratio of 24; transmission ratio eCTV of total of continuously variable transmission apparatus, that is, a speed ratio between input shaft and output shaft 37b is changed); 
the continuous variable transmission device (24) and the speed summing gear arrangement (25b) are coaxial relative to the first input shaft and the second input shaft (see Fig.1); and 
the continuous variable transmission device (24) is functionally coupled to the controller (¶[0032]: The controller controls the transmission ratio of the toroidal-type continuously variable transmission), such that the rotation speed of the rotating load drivingly coupled to the output shaft can be modulated, while the rotation speed of the constant-speed driver remains constant (¶[0113] and Equation (1))
Imanishi does not disclose the continuous variable transmission device comprising magnetic coupling.
Lohr teaches a continuous variable transmission device (50 Fig.2); comprises a magnetic coupling (73).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have a continuous variable transmission device with a magnetic coupling as taught by Lohr to optimize clamp force between the power rollers, traction rings, and idler can be generated thus the CVT can be improved.

Claim 2: Imanishi and Lohr as modified device disclose the continuous variable transmission device comprises a mover member (Imanishi: element 2) and a driven member (5a); wherein the mover member (2) is mechanically coupled to the constant-speed driver (engine), and the driven member (5a) is mechanically coupled (31a) to the second input shaft (hub/shaft of 55) of the speed summing gear arrangement.
Claim 4: Imanishi and Lohr as modified device disclose wherein the mover member (Imanishi: 2) and the driven member (5a) are configured to transmit a variable torque therebetween, and wherein the speed of the second input shaft (hub/shaft of 55) is modulated by adjusting the torque transmitted between the mover member and the driven member (modifying the torque between the mover and driven member can be done using equation 1 from ¶[0089]).

Claim 6: Imanishi and Lohr as modified device disclose wherein the continuous variable transmission device comprises a hydro viscous driver (examiner interprets hydro viscous driver as hydraulic circuit shown in FIG. 3; ¶ [0122]: The hydraulic circuit is provided with the function for making the torque TCVU1 actually passing the toroidal-type continuously variable transmission 24 coincide with the target value TCVU2).

Claim 8: Imanishi and Lohr as modified device disclose wherein the speed summing gear arrangement comprises an epicyclic gear train (Imanishi: 25b)

Claim 9: Imanishi and Lohr as modified device disclose wherein the epicyclic gear train comprises a compound planetary arrangement (see annotated Fig. below) and the ring gear is an outer gear (Imanishi: 34a), the plurality of planet gears comprises at least one pair of a first planet gear (52a, 52b) and a second planet gear (53a, 53b) supported on a common axis with respect to the planet carrier (26a), wherein the first planet gear (52a, 52b) is in mesh the ring gear (34a) and the second planet gear (53a and 53b ) is in mesh the sun gear (56).

    PNG
    media_image1.png
    489
    804
    media_image1.png
    Greyscale

Claim 10: Imanishi and Lohr as modified device disclose wherein the continuous variable transmission device is configured to be combined with a fixed-ratio gear train formed by a plurality of gears (52a,52b) or toothed wheels arranged between the first input shaft (hub/shaft of 26a) and the second input shaft (hub/shaft of 55) of the speed summing gear arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659